Citation Nr: 0308211	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure. 

2.  Entitlement to service connection for skin disability, 
including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in December 1999 
for the purpose of scheduling the veteran for a personal 
hearing before a member of the Board at the RO and notifying 
the veteran of that hearing.  However, the veteran withdrew 
his request for a hearing by written correspondence received 
April 2000 and has not otherwise expressed a desire to 
reschedule a hearing.   


FINDINGS OF FACT

1.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is neuropathy of the hands otherwise related to the 
veteran's active duty service.

2.  Skin disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is skin 
disorder otherwise related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an October 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical statement from 
Dr. Meikle, lay witness statements from the veteran's co-
workers, and VA examinations in June 1997.  As the record 
shows that the veteran has been afforded VA examinations in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from peripheral neuropathy and skin disorder 
resulting from Agent Orange exposure during his Vietnam 
service.  Applicable law provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116.  

Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, 
certain diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e).   The 
regulations also require that acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Additionally, the Board notes that the list of diseases 
associated with exposure to certain herbicide agents relevant 
to skin disorders includes chloracne or other acneform 
disease consistent with chloracne, multiple myeloma, 
porphyria cutanea tarda, and soft-tissue sarcoma.  The 
diseases listed shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6).  
 
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

Upon review, service medical records document no complaints 
or findings of peripheral neuropathy or any skin disorder.  
Significantly, separation examination in June 1970 indicated 
that clinical examination of the upper extremities and skin 
was normal, as was neurological examination.  In fact, at 
that time the veteran expressly denied any skin disease or 
neuritis.  Even more significantly is the fact that post-
service treatment records do not document treatment for 
peripheral neuropathy or any skin disorder until the 1990s, 
many years after service.  

On VA examination report in June 1997, the veteran was 
diagnosed as having neuropathy of the hands.  This diagnosis 
was further supported by a medical statement from Dr. Meikle 
dated December 1999, which he stated that the veteran had a 
past medical history of peripheral neuropathy that continues 
to progress.  The Board notes, however, that while acute and 
subacute peripheral neuropathy is a disability associated 
with exposure to herbicide agents, the medical evidence does 
not show that the veteran's diagnosis is acute and subacute 
peripheral neuropathy.  

For purpose of 38 C.F.R. § 3.309(e), acute and subacute 
peripheral neuropathy appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  Instead, the evidence shows that the 
veteran's peripheral neuropathy was first manifested many 
years after exposure.  As such, it does not fall within the 
presumption for service connection for acute and subacute 
peripheral neuropathy based upon exposure to herbicide 
agents.  38 C.F.R. § 3.309(e).  The Board again emphasizes 
that there is no evidence of peripheral neuropathy in service 
and the earliest medical evidence of the veteran's current 
peripheral neuropathy is from the VA examination report in 
June 1997.  Further, there is no medical evidence otherwise 
suggesting a link between the veteran's current peripheral 
neuropathy and his military service. 

As for the skin disorder, VA examination report in June 1997 
indicated that the veteran reported having multiple moles 
over his body, which is confirmed by examination.  He denied 
having any lumps.  The veteran's skin disorder, multiple 
moles, is also not a disease or disability associated with 
exposure to herbicide agents under the presumption provisions 
for herbicide exposure and, therefore, the veteran is not 
entitled to a presumption for service connection based upon 
exposure to herbicide agents.  38 C.F.R. § 3.309(e).  There 
is also no evidence of multiple moles in service and the 
earliest medical evidence of the veteran's multiple moles is 
from the VA examination report in June 1997.  Additionally, 
there is no medical evidence relating the veteran's multiple 
moles to service. 

The Board has considered the veteran's statements and the 
statement made by his co-workers dated December 1999 and they 
have been given weight as to their observation for symptoms 
and limitations caused by his neuropathy and skin disorder.  
However, it does not appear that the veteran or his co-
workers are medically trained to offer any opinion as to 
causation or to render a diagnosis.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  

In sum, peripheral neuropathy of the hands and skin disorder 
in the form of multiple moles were not shows in active 
service or for many years thereafter and the probative, 
competent evidence of record does not show that the veteran's 
neuropathy and skin disorder in the form of multiple moles 
are related to his active duty service on any basis, 
including as secondary to exposure to herbicide agents.  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for peripheral neuropathy and skin 
disorder.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b).   




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

